CLARK, 'Circuit Judge
(dissenting).
The Suits in Admiralty Act, 46 U.S.C.A. §§ 741, 742, is quite explicit in setting forth its apparent limits of applicability. By its first section it exempts from seizure or arrest vessels owned by the United States or a corporation with government-owned capital stock, or operated by or for the United States or such corporation. But the second section is carefully limited to the United States or such corporation; in terms it permits a libel in personam against them, which in Johnson v. United States Shipping Board Emergency Fleet Corp., supra, was held to be the exclusive remedy. Because in that case the Court, in dismissing several claims clearly within the affirmative terms of the statute, included one for a seaman’s maintenance and cure against the Fleet Corporation and the operator — referred to only summarily as “other agents” — we have our present problem.
Did the 'Court deliberately plan to take away rights of litigants to sue generally in all cases against operators? In Shea v. Export S. S. Corp., supra, 253 N.Y. at page 22, 170 N.E. at page 479, the court says, however, that the accepted test is whether it sufficiently appears that “directly or medi-ately, the money required to pay a judgment against [defendants] would come out of the United States.” That seems a rational stopping point for statutory emendation; but we pass it here. We are not dealing with operating expenses for which the United States must provide the money under the operating contract, but for wrongdoing— negligence — of the operator. In Quinn v. Southgate Nelson Corp., supra, we held the operator liable for negligence. If, as I believe, government liability is the controlling test, we cannot distinguish the Quinn case, because there the vessel was navigated into a bridge, while here a vessel at rest had a defective ladder to the wharf. Counsel suggested that the government in fact would provide reimbursement to the operator here; but that would seem favor, not right. This holding considerably extends the statute beyond anything yet directed by the court and deprives litigants of rights which, as seemingly here, may be most important. I doubt if we should so take the initiative.